By the Court.
The appellant filed exceptions to the inventory of the estate of Joseph Chipman, deceased. The exceptions being overruled, an ap*187peal was taken from the judgment of the probate court, under Section 10640, General Code. The court of common pleas in the hearing on appeal overruled the exceptions. To the judgment of the court of common pleas appellant has taken a further appeal to this court, and a motion is now interposed to dismiss this appeal.
The right to appeal to the court of appeals and the jurisdiction of this court to determine causes on appeal are fixed and determined by the constitution as amended in 1912 and can be neither enlarged nor curtailed by the general assembly. Cincinnati Polyclinic v. Batch, 92 Ohio St., 415; Wagner v. Armstrong, 93 Ohio St., 443, and State, ex rel. Fortini, v. Hoffman, Judge, 12 Ohio App., 341.
An examination of Section 10640 in its context shows the proceeding therein provided for to be purely statutory. It is not an equitable or chancery case. See Marleau v. Marleau, 95 Ohio St., 162, and West v. West, 100 Ohio St., 33. See also State, ex rel. Fortini, v. Hoffman, supra.
The motion to dismiss the appeal will be granted.

Motion to dismiss granted.

Shohl, P. J., Hamilton and Cushing, JJ., concur.